COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  In the Interest of A. N. G., a Child,          §             No. 08-19-00088-CV

                             Appellant.          §                Appeal from the

                                                 §              383rd District Court

                                                 §           of El Paso County, Texas

                                                 §              (TC# 2010CM094)

                                                 §

                                          ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until November 28, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Benjamin Joseph Gutierrez, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before November 28, 2019.


       IT IS SO ORDERED this 18thday of November, 2019.


                                      PER CURIAM



Before Alley, C.J., Rodriguez and Palafox, JJ.